341 S.W.3d 904 (2011)
Anthony BERRY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94656.
Missouri Court of Appeals, Eastern District, Division Three.
June 7, 2011.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., John M. Reeves, Jefferson City, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Anthony Berry (Movant) appeals from the judgment denying, without an evidentiary hearing, his motion for post-conviction relief under Rule 24.035.
*905 We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).